PER CURIAM.
This case is before us on motion for an appeal under KRS 21.080. Jones sued Hamm for $350, the balance allegedly due him upon an oral contract for his services as a carpenter, and Hamm filed a counterclaim alleging that he would have to expend money to finish the work in a proper manner. The jury awarded Jones $270 on his claim. The case is here on a narrative record and Hamm claims Jones’ counsel committed prejudicial error when he requested, in the presence of the jury, that the jury be permitted to view the property. The court permitted the jury to view the premises, and, since we cannot see how the jury’s viewing the premises could have been prejudicial on the narrative record before us, we cannot assume that the motion made in the alleged circumstances prejudiced Hamm’s case in any way.
The motion for an appeal is denied and the judgment is affirmed.